DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 07/17/2020. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9, 13-14 and 17, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the claim recites the limitation “wherein the lung impedance is between an anterior chest position of the patient, and a posterior back position of the patient”. There are two possible interpretations to this limitation, one being the impedance is in this region which is inherent. The other interpretation is that the sensors for detecting impedance are configured to be placed in these locations, which is not clearly set forth in the claim. For the purposes of examination the second interpretation is being used. The Examiner respectfully requests Applicant clarify the claim language to more clearly set forth which interpretation is intended. The metes and bounds are currently unclear.
Regarding claim 5 and 14, the claim recites the limitation “wherein the lung impedance is between a first lateral chest position of the patient, and a second lateral chest position opposite the first lateral chest position of the patient”. There are two possible interpretations to this limitation, one being the impedance is in this region which is inherent. The other interpretation is that the sensors for detecting impedance are configured to be placed in these locations, which is not clearly set forth in the claim. For the purposes of examination the second interpretation is being used. The Examiner respectfully requests Applicant clarify the claim language to more clearly set forth which interpretation is intended. The metes and bounds are currently unclear.
Regarding claims 9 and 17, the claim recites the limitation “wherein said controller is configured to determine whether the patient is experiencing the CHF based upon a beta natriuretic peptide (BNP) value for the patient being greater than a BNP threshold value”. However, the claim fails to recite any sensor capable of measuring for a BNP value, and as such it is unclear as to how the controller would determine if a patient is experiencing CHF based on a BNP value, as the controller is not receiving any such data to measure a BNP value. As such the claim is indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-12, 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170188956 A1 (cited in IDS dated 11/22/2021; hereinafter referred to as “Banet”).
Regarding claim 1, Banet, a floormat physiological sensor, teaches a patient monitoring system for a patient (abstract), the patient monitoring system comprising:
a base (319; paragraphs [0172]-[0182]; Figures 12-14) and a frame extending upwardly therefrom (301; paragraphs [0172]-[0182]; Figures 12-14);
a weight sensor carried by said base (54; paragraph [0108]; Figure 3);
a pair of handrails carried by said frame to be grasped by the patient (318; paragraphs [0172]-[0182]; Figures 12-14);
at least one pair of impedance sensors to be attached to the patient while the patient is on the weight sensor (302-305; paragraphs [0172]-[0182]; Figures 12-14); and
a controller coupled to said at least one pair of impedance sensors and said weight sensor (55; paragraph [0108]; Figure 3) and configured to
sense a lung impedance of the patient (paragraph [0169]),
sense a weight of the patient (paragraph [0095]), and
determine whether the patient is experiencing congestive heart failure (CHF) based upon the lung impedance and the weight of the patient (paragraph [0030], [0066]).
Regarding claim 2, Banet teaches further comprising a pair of electrodes respectively carried by said pair of handrails and coupled to said controller (302-305; paragraphs [0172]-[0182]; Figures 12-14).
Regarding claim 3, Banet teaches further comprising a pulse oximetry sensor coupled to said controller (paragraphs [0110], [0120], [0129]).
Regarding claim 6, Banet teaches further comprising a wireless transceiver coupled to said controller and configured to transmit the lung impedance of the patient and the weight of the patient to a server (paragraph [0030], [0034]).
Regarding claim 7, Banet teaches wherein said controller is configured to determine whether the patient is experiencing the CHF based upon the lung impedance being less than an impedance threshold value (paragraph [0181]).
Regarding claim 8, Banet teaches wherein said controller is configured to determine whether the patient is experiencing the CHF based upon the weight of the patient being greater than a weight threshold value (paragraph [0181]).
Regarding claim 10, Banet teaches wherein each impedance sensor comprises an electrode, and a wireless transmitter coupled thereto and configured to communicate with said controller (paragraphs [0172]-[0182]; Figures 12-14; paragraphs [0030], [0034]).
Regarding claim 11, Banet, a floormat sensor, teaches a patient monitoring system for a patient (abstract), the patient monitoring system comprising:
a server (80; paragraphs [0107]; Figure 1); and
a patient monitoring device in communication with said server and comprising a base and a frame extending upwardly therefrom (319 and 301; paragraphs [0172]-[0182]; Figures 12-14),
a weight sensor carried by said base (54; paragraph [0108]; Figure 3),
a pair of handrails carried by said frame to be grasped by the patient (318; paragraphs [0172]-[0182]; Figures 12-14),
at least one pair of impedance sensors to be attached to the patient while the patient is on the weight sensor (302-305; paragraphs [0172]-[0182]; Figures 12-14),
a pair of electrodes respectively carried by said pair of handrails (302-305; paragraphs [0172]-[0182]; Figures 12-14),
a controller coupled to said at least one pair of impedance sensors, said weight sensor, and said pair of electrodes (55; paragraph [0108]),
said controller configured to
sense a lung impedance of the patient (paragraph [0169]),
sense a weight of the patient (paragraph [0095]), and
determine whether the patient is experiencing congestive heart failure (CHF) based upon the lung impedance, and the weight of the patient (paragraph [0030], [0066]), and
a wireless transceiver coupled to said controller and configured to transmit the lung impedance of the patient, and the weight of the patient to said server (paragraphs [0030], [0034]).
Regarding claim 12, Banet teaches wherein said patient monitoring device further comprises a pulse oximetry sensor coupled to said controller (paragraphs [0110], [0120], [0129]).
Regarding claim 15, Banet teaches wherein said controller is configured to determine whether the patient is experiencing the CHF based upon the lung impedance being less than an impedance threshold value (paragraph [0181]).
Regarding claim 16, Banet teaches wherein said controller is configured to determine whether the patient is experiencing the CHF based upon the weight of the patient being greater than a weight threshold value (paragraph [0181]).
Regarding claim 18, Banet, a floormat sensor, teaches a method of making a patient monitoring system for a patient (abstract), the method comprising:
mounting a weight sensor on a base with a frame extending upwardly therefrom (319 and 301; paragraphs [0172]-[0182]; Figures 12-14);
mounting a pair of handrails on the frame to be grasped by the patient (318; paragraphs [0172]-[0182]; Figures 12-14);
providing at least one pair of impedance sensors to be attached to the patient while the patient is on the weight sensor (302-305; paragraphs [0172]-[0182]; Figures 12-14); and
coupling a controller to the at least one pair of impedance sensors and the weight sensor (55; paragraph [0108]; Figure 3) and configured to
sense a lung impedance of the patient (paragraph [0169]),
sense a weight of the patient (paragraph [0095]), and
determine whether the patient is experiencing congestive heart failure (CHF) based upon the lung impedance and the weight of the patient (paragraph [0030], [0066]).
Regarding claim 19, Banet teaches further comprising positioning a pair of electrodes respectively carried by the pair of handrails and coupled to the controller (302-305; paragraphs [0172]-[0182]; Figures 12-14).
Regarding claim 20, Banet teaches further comprising positioning a pulse oximetry sensor coupled to the controller (paragraphs [0110], [0120], [0129]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet as applied to claims 1 and 11 above, and further in view of US 20180280646 A1 (cited in IDS dated 11/22/2021; hereinafter referred to as “Freeman”).
Regarding claim 4, Banet does not explicitly teach wherein the lung impedance is between an anterior chest position of the patient, and a posterior back position of the patient.
However, Freeman teaches wherein the lung impedance is between an anterior chest position of the patient, and a posterior back position of the patient (paragraphs [0122]-[0123]; Figures 23-24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banet, to measure the lung impedance between an anterior and posterior position, as taught by Freeman, because doing so provides an optimal position to measure lung impedance.
Regarding claim 5, Banet does not explicitly teach wherein the lung impedance is between a first lateral chest position of the patient, and a second lateral chest position opposite the first lateral chest position of the patient.
However, Freeman teaches wherein the lung impedance is between a first lateral chest position of the patient, and a second lateral chest position opposite the first lateral chest position of the patient (paragraphs [0122]-[0123]; Figures 23-24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banet, to measure the lung impedance between a first and second lateral chest position, as taught by Freeman, because doing so provides an optimal position to measure lung impedance.
Regarding claim 13, Banet does not explicitly teach wherein the lung impedance is between an anterior chest position of the patient, and a posterior back position of the patient.
However, Freeman teaches wherein the lung impedance is between an anterior chest position of the patient, and a posterior back position of the patient (paragraphs [0122]-[0123]; Figures 23-24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banet, to measure the lung impedance between an anterior and posterior position, as taught by Freeman, because doing so provides an optimal position to measure lung impedance.
Regarding claim 14, Banet does not explicitly teach wherein the lung impedance is between a first lateral chest position of the patient, and a second lateral chest position opposite the first lateral chest position of the patient.
However, Freeman teaches wherein the lung impedance is between a first lateral chest position of the patient, and a second lateral chest position opposite the first lateral chest position of the patient (paragraphs [0122]-[0123]; Figures 23-24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banet, to measure the lung impedance between a first and second lateral chest position, as taught by Freeman, because doing so provides an optimal position to measure lung impedance.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet as applied to claims 1 and 11 above, and further in view of “B-type natriuretic peptide levels: A potential novel “white count” for congestive heart failure” (cited in IDS dated 11/22/2021; hereinafter referred to as “Alan”).
Regarding claim 9, Banet does not explicitly teach wherein said controller is configured to determine whether the patient is experiencing the CHF based upon a beta natriuretic peptide (BNP) value for the patient being greater than a BNP threshold value.
However, Alan teaches determine whether the patient is experiencing the CHF based upon a beta natriuretic peptide (BNP) value for the patient being greater than a BNP threshold value (pages 182-185; Figures 2; 3A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banet, to determine BNP value, because doing so is an indicator of congestive heart failure (abstract; as taught by Alan).
Regarding claim 17, Banet does not explicitly teach wherein said controller is configured to determine whether the patient is experiencing the CHF based upon a beta natriuretic peptide (BNP) value for the patient being greater than a BNP threshold value.
However, Alan teaches determine whether the patient is experiencing the CHF based upon a beta natriuretic peptide (BNP) value for the patient being greater than a BNP threshold value (pages 182-185; Figures 2; 3A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banet, to determine BNP value, because doing so is an indicator of congestive heart failure (abstract; as taught by Alan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792